This action was brought by the plaintiff to recover damages for cutting timber and removing the same from the land described in the complaint, which the plaintiff alleged belonged to him, and also to enjoin defendants from cutting and removing any more timber from the said lands.
In order to show title to the premises, plaintiff introduced a grant from the State to Jonathan Zachary, issued in 1852, a deed from Jonathan Zachary to J. M. Zachary, and a deed from J. M. Zachary to Thomas Steen. The grant and the two deeds contained the same description. Plaintiff then introduced in evidence a paper-writing purporting to be a deed from the sheriff of Transylvania County to himself, dated 8 May, 1895, but acknowledged and recorded on 30 November, 1901.
The plaintiff alleged that this deed covered the land in dispute. There was no seal affixed to the name of the sheriff. The defendant objected to the introduction of this deed, but the court overruled the (687)  objection and stated that the deed would be admitted "for what it is worth," and held that it was sufficient to vest the title in the plaintiff, even if it covered the land. The plaintiff thereupon proposed to prove by the sheriff that the seal was omitted by inadvertence and mistake, and that he was willing then and there to affix the seal. The sheriff's term of office had expired, but he was collecting taxes in arrears under a special act of the General Assembly. The defendants objected to the evidence proposed to be introduced by the plaintiff, and also to the affixing the seal of the sheriff to the deed, and the objection having been sustained, the plaintiff excepted. The plaintiff introduced evidence for the purpose of showing that he had been in adverse possession of the land, which was called the Steen tract; but we think that, upon a careful examination of the evidence, the plaintiff failed to show any sufficient possession of the land in dispute to give him a standing in court as against the defendants.
Even if the sheriff's deed could be regarded as color of title, plaintiff did not introduce any evidence of adverse possession under it. The paper, called the sheriff's deed, was dated 8 May, 1895, and this action was commenced on 7 June, 1901, or six years and one month after the said paper-writing, so that plaintiff not only failed to show adverse possession, but if he had shown that he had been in adverse possession of the land, it could not have continued for a sufficient length of time to have ripened his color of title into a good and perfect title. *Page 485 
Plaintiff assigns as error the refusal of the court to admit evidence that the plaintiff was in possession of the Steen tract, and the refusal of the court to admit the evidence of T. B. Reed and the boundary survey made by him. We have searched the records and can find no basis for these assignments of error. It appears that the evidence of T. B. Reed was admitted. It is fully set forth in the case,       (688) and so far as appears there was no objection to it, and no ruling upon it or any part of it adverse to the plaintiff, except as to its sufficiency to show adverse possession. It seems that the court admitted all of the testimony offered by the plaintiff except that which is hereinafter mentioned, and reserved its decision as to the legal effect or sufficiency of the evidence to establish plaintiff's case.
In passing upon the questions raised by the exceptions and assignments of error, we must necessarily be confined to what appears in the case, and as there is nothing that we have been able to find which indicates that any such rulings as those set out in the assignments of error now being considered were made by the court, these exceptions must be overruled.
The decision of the case, therefore, must turn upon the correctness of the ruling of the court in regard to the paper-writing signed by the sheriff. This paper-writing cannot operate as a deed, because it had no seal, a seal being essential to its validity. This very question has been considered and decided by this Court with reference to a paper-writing in all respects like the one before us. Patterson v. Galliher,122 N.C. 511; Strain v. Fitzgerald, 128 N.C. 396. The counsel for the plaintiff, conceding this to be law, contends that the seal was omitted by inadvertence and mistake and that the sheriff should have been allowed to affix his seal to the paper nunc pro tunc. A sufficient answer to this contention is that no such equity is set up in the complaint, and it cannot be considered without being specially pleaded in some way. Patterson v. Galliher, supra. In one of the cases cited by the learned counsel for the plaintiff, it is said: "It has been settled upon fundamental principles of equity jurisprudence, by many precedents of high authority, that when the seal of a party, required to make an instrument valid and effectual at law has been            (689) omitted by accident or mistake, a court of equity, in order to carry out his intention, will, at the suit of these who are justly and equitably entitled to the benefit of the instrument, adjudge it to be as valid as if it had been sealed, and will grant relief accordingly, either by compelling the seal to be affixed or by restraining the setting up of the want of it to defeat a recovery at law." Inhabitants v. Stebbins,109 U.S. 341. It will be seen, therefore, that if the plaintiff has *Page 486 
any equity for the reformation of the deed which the court will enforce under the facts and circumstances of this case (Patterson v. Galliher,supra), he must obtain relief by a direct proceeding, and not in this collateral way. If the court had the power to require the seal to be affixed in this case, the exercise of the power was within its sound discretion. If the deed had been reformed by affixing the seal, under a judgment of the court in a case properly constituted for that purpose, and it related back to the day of its date, instead of taking effect at the time it became a perfect deed, the plaintiff would still be required to locate the land and show that the timber had been cut from a part of it, which he has failed to do in this case. The evidence in this respect was too indefinite and uncertain to be submitted to the jury. Hulse v.Brantley, 110 N.C. 134; Ruffin v. Overby, 105 N.C. 78. In no view of the case, therefore, was the plaintiff entitled to recover, and the court was right in sustaining the motion to dismiss.
No error.
Cited: Locklear v. Bullard, 133 N.C. 263; Howell v. Hurley, 170 N.C. 800.
(690)